DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,202,158. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are nominal and would have been obvious to one of ordinary skill in the art.
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 of U.S. Patent No. 11,202,158. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are nominal and would have been obvious to one of ordinary skill in the art.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,794,703. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are nominal and would have been obvious to one of ordinary skill in the art.
Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,794,703. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are nominal and would have been obvious to one of ordinary skill in the art.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,097,934. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are nominal and would have been obvious to one of ordinary skill in the art.
Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,097,934. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are nominal and would have been obvious to one of ordinary skill in the art.
 
	For example:
Instant Application
Patent No. 11,202,158
1. A medical device, comprising: one or more sensing elements configured to sense sensed signals; a signal driver configured to generate transducer drive signals based on the sensed signals; a transducer configured to be subcutaneously implanted within a recipient so as to generate, based on the transducer drive signals, stimulation output forces for delivery to the recipient; and an energy recovery circuit configured to extract non-used energy from the transducer and to store the non-used energy for subsequent use by the transducer.
1. A bone conduction device, comprising: one or more sound input elements configured to receive sound signals; an audio driver configured to generate actuator drive signals based on the received sound signals; an actuator configured to be subcutaneously implanted within a recipient so as to generate, based on the actuator drive signals, mechanical output forces for delivery to the recipient; and an energy recovery circuit configured to extract non-used energy from the actuator and to store the non-used energy for subsequent use by the actuator.
13. A method, comprising: obtaining one or more sensed signals; generating, with an implantable signal driver, transducer drive signals based on the one or more sensed signals, wherein the transducer drive signals are provided to an implantable transducer configured to be subcutaneously implanted within a recipient; generating, with the implantable transducer based on the transducer drive signals, stimulation for delivery to the recipient; extracting, with an implantable energy recovery circuit, non-used energy from the implantable transducer following delivery of the stimulation to the recipient; and storing the non-used energy for subsequent use by the transducer.
13. A method, comprising: receiving one or more sound signals; generating, with an implantable audio driver, actuator drive signals based on the one or more sound signals, wherein the actuator drive signals are provided to an implantable actuator configured to be subcutaneously implanted within a recipient; generating, with the implantable actuator based on the actuator drive signals, mechanical output forces for delivery to the recipient; extracting, with an implantable energy recovery circuit, non-used energy from the implantable actuator following delivery of the mechanical output forces to the recipient; and storing the non-used energy for subsequent use by the actuator.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jensen (US 2007/0036375), Westerkull (US 2004/0032962), Boesen et al. (US 2002/0196955), Ruha et al. (US 7,058,463), Puria et al. (US 2010/0048982), Kasic et al. (US 2006/0183965) and Fay et al. (US 2010/0034409) teach various low-power active bone conduction device that are relevant to the instant Application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651